Slip Op. 04-159

             UNITED STATES COURT OF INTERNATIONAL TRADE
                            BEFORE: CARMAN, JUDGE
____________________________________
                                     :
FORMER EMPLOYEES OF                  :
MOHICAN MILLS, INC.,                 :
                                     :
                  Plaintiffs,        :
                                     :
                  v.                 :        Court No. 04-00255
                                     :
SECRETARY OF UNITED STATES           :
DEPARTMENT OF LABOR,                 :
                                     :
                  Defendant.         :
____________________________________:

                                            ORDER

       Upon consideration of the United States Department of Labor’s determination in

Mohican Mills, Inc., Lincolnton, NC; Notice of Revised Determination on Remand, 69 Fed. Reg.

62,464 (October 26, 2004), issued in response to this Court’s order of August 16, 2004, granting

voluntary remand; Plaintiffs’ letter to this Court dated December 7, 2004, advising this Court that

Plaintiffs accepted the Department of Labor’s remand determination; and all other pertinent

information, it is hereby

       ORDERED that the Department of Labor’s determination is affirmed; and it is further



       ORDERED that all issues before the Court having been resolved, this case is dismissed.

SO ORDERED.


                                                                       /s/ Gregory W. Carman
                                                                    Gregory W. Carman



Dated: December 15, 2004
New York, New York